                                                                                               Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
                                                                             1922-CC00999
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 1 of 13 PageID #: 13



                       IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                 STATE OF MISSOURI

  JAZ’MIN FRANKS,                              )
                                               )
         PLAINTIFF,                            )       Cause No. __________________
                                               )
  v.                                           )       Division No. ________
                                               )
  GUCKENHEIMER                                 )
  ENTERPRISES, INC.,                           )
                                               )       JURY TRIAL DEMANDED
  SERVE:                                       )
  NATIONAL CORPORATE                           )
  RESEARCH, LTD.                               )
  9666 OLIVE BLVD., STE. 690                   )
  ST. LOUIS, MO 63132                          )
                                               )
         DEFENDANT.                            )

                               PETITION FOR DAMAGES

         COMES NOW Plaintiff and for her Petition for Damages states:

                                      Nature of Action

         1.      This action is brought pursuant to the Missouri Human Rights Act

  (hereinafter MHRA), Chapter 213, RSMo.

                                           Parties

         2.      Plaintiff is an adult African-American female and a citizen of the State of

  Missouri.

         3.      Defendant Guckenheimer Enterprises, Inc. is and was a foreign

  corporation registered to do business in Missouri.

         4.      At all times relevant herein, Defendant was an employer within the

  meaning of § 213.010(7) of the MHRA in that employed more than six employees in the

  State of Missouri.




                                               1
                                                                                                  Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 2 of 13 PageID #: 14



                                      Jurisdiction & Venue

          5.     Jurisdiction and venue are conferred on this Court pursuant to § RSMo.

  213.111.

          6.     All or a substantial part of the unlawful discriminatory practices alleged

  below occurred in St. Louis City, Missouri.

                                     Procedural Prerequisites

          7.     On or about August 20, 2018, Plaintiff timely submitted a charge of

  discrimination with the Missouri Commission on Human Rights (MCHR) and the Equal

  Employment Opportunity Commission (EEOC) (through dual filing), wherein Plaintiff

  alleged Defendant unlawfully discriminated against her based on race, sex/gender, and

  retaliation.

          8.     On or about February 19, 2019, the MCHR issued its Notice of Right to

  Sue with regard to Plaintiff’s Charge, and Plaintiff instituted this action within 90 days of

  her receipt of the Notice of Right to Sue. See Exhibit 1, which is attached hereto and

  incorporated herein.

                                       Factual Allegations

          9.     Defendant is a food service company that, among other things, provides

  on-site corporate food services.

          10.    Plaintiff became employed as a food prep worker in Defendant’s facility

  located at 4474 Chouteau Avenue, St. Louis, MO 63110, on January 2, 2018.

          11.    Both of Plaintiff’s immediate supervisors were Caucasian women.

          12.    In March, 2018, Plaintiff’s supervisors became hostile towards her.




                                                2
                                                                                               Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 3 of 13 PageID #: 15



         13.     Her supervisors were also hostile towards other African-American

  individuals working under their supervision, as well as other females working under their

  supervision.

         14.     On at least one occasion, her supervisor used the “n word” in her presence.

         15.     Plaintiff complained to HR and others but no corrective action was taken.

         16.     In fact, HR blamed Plaintiff for the hostile work environment.

         17.     On April 6, 2018, Plaintiff was given a Corrective Action Report by her

  supervisor.

         18.     Plaintiff refused to sign the Corrective Action Report, and indicated:

  “Jaz’min will be giving her own written account to HR on the harassment taking place.

  Coming from her manager Heather as well as Leslie.”

         19.     On April, 15, 2018, Plaintiff resigned because she could no longer handle

  the work environment as it was negatively affecting her health.

                       Count I – Retaliation/Constructive Discharge

         20.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

         21.     Plaintiff resigned on or about April 15, 2018.

         22.     At the time of Plaintiff’s resignation, her working conditions had become

  intolerable such that Plaintiff was compelled to resign.

         23.     Moreover, a reasonable person in Plaintiff’s situation would find the

  working conditions intolerable.

         24.     Defendant either intended to force Plaintiff to resign, or Defendant could

  reasonably foresee that its actions would cause Plaintiff to resign.




                                                3
                                                                                                 Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 4 of 13 PageID #: 16



          25.     Plaintiff’s opposition to discrimination was a motivating factor to

  Defendant’s discriminatory actions against Plaintiff.

          26.     Plaintiff was damaged as a result of Defendant’s discriminatory actions.

          27.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the Missouri

  Human Rights Act.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                           Count II – Race/Constructive Discharge

          28.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

          29.     Plaintiff resigned on or about April 15, 2018.

          30.     At the time of Plaintiff’s resignation, her working conditions had become

  intolerable such that Plaintiff was compelled to resign.

          31.     Moreover, a reasonable person in Plaintiff’s situation would find the

  working conditions intolerable.

          32.     Defendant either intended to force Plaintiff to resign, or Defendant could

  reasonably foresee that its actions would cause Plaintiff to resign.

          33.     Plaintiff’s race was a motivating factor to Defendant’s discriminatory

  actions against Plaintiff.




                                                 4
                                                                                                 Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 5 of 13 PageID #: 17



          34.     Plaintiff was damaged as a result of Defendant’s discriminatory actions.

          35.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the Missouri

  Human Rights Act.

                         Count III – Gender/Constructive Discharge

          36.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

          37.     Plaintiff resigned on or about April 15, 2018.

          38.     At the time of Plaintiff’s resignation, her working conditions had become

  intolerable such that Plaintiff was compelled to resign.

          39.     Moreover, a reasonable person in Plaintiff’s situation would find the

  working conditions intolerable.

          40.     Defendant either intended to force Plaintiff to resign, or Defendant could

  reasonably foresee that its actions would cause Plaintiff to resign.

          41.     Plaintiff’s gender was a motivating factor to Defendant’s discriminatory

  actions against Plaintiff.

          42.     Plaintiff was damaged as a result of Defendant’s discriminatory actions.

          43.     Defendant’s conduct as set forth above was outrageous because of an evil

  motive and reckless indifference to the rights of Plaintiff, in that Defendant intentionally

  discriminated against Plaintiff without just cause or excuse in violation of the Missouri

  Human Rights Act.




                                                 5
                                                                                               Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 6 of 13 PageID #: 18



           WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                    Count IV – Retaliation/Hostile Work Environment

           44.   Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

           45.   Plaintiff opposed discrimination, and therefore is a member of a protected

  group.

           46.   Plaintiff was subjected to unwelcome harassment during her employment

  with Defendant.

           47.   This unwelcome harassment adversely affected Plaintiff’s employment,

  because the hostile environment made it difficult for Plaintiff to perform her job duties

  and caused her great emotional distress.

           48.   Defendant did not try to correct the harassing behavior despite knowing

  about it.

           49.   The harassment Plaintiff has endured is and was severe and pervasive such

  that it created an intimidating, hostile and offensive work environment, such that it

  affected a term, condition or privilege of her employment.

           50.   Plaintiff believes that her work environment was hostile and abusive, and,

  moreover, a reasonable person in Plaintiff’s position would also find the work

  environment to be hostile and abusive.




                                                6
                                                                                               Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 7 of 13 PageID #: 19



           51.   Plaintiff’s opposition to discrimination was a motivating factor to

  Defendant’s discriminatory actions against Plaintiff.

           52.   Plaintiff was damaged as a result of Defendant’s actions.

           53.   Defendant’s conduct of allowing a hostile work environment was

  outrageous because of an evil motive and reckless indifference to the rights of Plaintiff,

  in that Defendant intentionally allowed the hostile work environment to continue, and did

  not rectify the situation despite having actual knowledge of the situation.

           WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                        Count V – Race/Hostile Work Environment

           54.   Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

           55.   Plaintiff is African-American, and therefore is a member of a protected

  group.

           56.   Plaintiff was subjected to unwelcome harassment during her employment

  with Defendant.

           57.   This unwelcome harassment adversely affected Plaintiff’s employment,

  because the hostile environment made it difficult for Plaintiff to perform her job duties

  and caused her great emotional distress.

           58.   Defendant did not try to correct the harassing behavior despite knowing

  about it.




                                                7
                                                                                                Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 8 of 13 PageID #: 20



          59.     The harassment Plaintiff has endured is and was severe and pervasive such

  that it created an intimidating, hostile and offensive work environment, such that it

  affected a term, condition or privilege of her employment.

          60.     Plaintiff believes that her work environment was hostile and abusive, and,

  moreover, a reasonable person in Plaintiff’s position would also find the work

  environment to be hostile and abusive.

          61.     Plaintiff’s race was a motivating factor to Defendant’s discriminatory

  actions against Plaintiff.

          62.     Plaintiff was damaged as a result of Defendant’s actions.

          63.     Defendant’s conduct of allowing a hostile work environment was

  outrageous because of an evil motive and reckless indifference to the rights of Plaintiff,

  in that Defendant intentionally allowed the hostile work environment to continue, and did

  not rectify the situation despite having actual knowledge of the situation.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.

                       Count VI – Gender/Hostile Work Environment

          64.     Plaintiff incorporates by reference, as if fully set forth herein, each and

  every allegation set forth in the preceding paragraphs and further alleges as follows:

          65.     Plaintiff is female, and therefore is a member of a protected group.

          66.     Plaintiff was subjected to unwelcome harassment during her employment

  with Defendant.




                                                 8
                                                                                               Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 9 of 13 PageID #: 21



          67.     This unwelcome harassment adversely affected Plaintiff’s employment,

  because the hostile environment made it difficult for Plaintiff to perform her job duties

  and caused her great emotional distress.

          68.     Defendant did not try to correct the harassing behavior despite knowing

  about it.

          69.     The harassment Plaintiff has endured is and was severe and pervasive such

  that it created an intimidating, hostile and offensive work environment, such that it

  affected a term, condition or privilege of her employment.

          70.     Plaintiff believes that her work environment was hostile and abusive, and,

  moreover, a reasonable person in Plaintiff’s position would also find the work

  environment to be hostile and abusive.

          71.     Plaintiff’s gender was a motivating factor to Defendant’s discriminatory

  actions against Plaintiff.

          72.     Plaintiff was damaged as a result of Defendant’s actions.

          73.     Defendant’s conduct of allowing a hostile work environment was

  outrageous because of an evil motive and reckless indifference to the rights of Plaintiff,

  in that Defendant intentionally allowed the hostile work environment to continue, and did

  not rectify the situation despite having actual knowledge of the situation.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant

  for damages in excess of $25,000, including both actual and punitive damages, for the

  costs incurred herein and expended, for attorneys’ fees, and for such other and further

  relief as the Court deems just.




                                               9
                                                                                  Electronically Filed - City of St. Louis - May 16, 2019 - 12:52 PM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 10 of 13 PageID #: 22



                                       Respectfully submitted,

                                       PONDER ZIMMERMANN LLC

                                       By       /s/ Douglas B. Ponder
                                            Douglas Ponder, #54968
                                            dbp@ponderzimmermann.com
                                            Jaclyn M. Zimmermann, #57814
                                            jmz@ponderzimmermann.com
                                            20 South Sarah Street
                                            St. Louis, MO 63108
                                            Phone:     314-272-2630
                                            FAX:        314-272-2713
                                            Attorneys for Plaintiff




                                      10
                                                                                  Electronically Filed - City of St. Louis - May 31, 2019 - 11:38 AM
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 11 of 13 PageID #: 23
           Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 12 of 13 PageID #: 24
            IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 1922-CC00999
REX M BURLISON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JAZ'MIN FRANKS                                                  DOUGLAS BRIAN PONDER
                                                                20 SOUTH SARAH ST
                                                          vs.   ST LOUIS, MO 63108
Defendant/Respondent:                                           Court Address:
GUCKENHEIMER ENTERPRISES, INC.                                  CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: GUCKENHEIMER ENTERPRISES, INC.
                            Alias:
 NATIONAL CORP RESEARCH LTD
 9666 OLIVE BLVD STE 690
 ST. LOUIS, MO 63132

      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  May 16, 2019
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-7685             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:19-cv-01845-RWS Doc. #: 1-3 Filed: 06/27/19 Page: 13 of 13 PageID #: 25



                       STATE COURT DOCKET SHEET
                  Jaz’Min Franks v. Guckenheimer Enterprises, Inc.
                              Case No. 1922-cc00999
                               As of June 27, 2019
